Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/21 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Fig. 3B discloses labeling as output (headache, anemia, flu, fever…) using cnn (convolutional neural network) with images and context information as input. The specification does not disclose how to perform limitation “trained on prior labeled images of the person and corresponding context information”. Prior label of images are perform by user/person/healthcare provider. The specification lack detail how a user/person/healthcare provider provided labels to the images and help train cnn to label (headache, anemia, flu, fever…) images. According to the specification the labeling of images also take into account context information. According to specifications paragraphs [0044], [0056] and [0062], context information are current room temperature, weather condition, activity information (exercising, running, walking, climbing or sedentary), coughing, sneezing, sniffling, running nose, nose blowing, moans for pains, etc. The specification lack detail how context information such as weather condition, room temperature, etc. combine with images could be used to provide health index label as fever, flu, etc. Even thought, the user/person/healthcare provider provides label to images and train neural network to provide label to images, the specification lack detail of how a user/person/healthcare provider provide label to images in relation to the input context information. For example, a healthcare provider . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Since the specification does not sufficiently disclose limitation “trained on prior labeled” how user/person/healthcare provider label images in 

Response to Arguments

Applicant's arguments filed 02/04/21 have been fully considered but they are not persuasive. Applicant amends the claims and argues that labels are input by user/person/healthcare provider then this label is used to train neural network model that enable neural network model to label images with context information. Applicant’s argument is not persuasive because the specification does not provide any examples or explanation how user/person/healthcare provider could decide what label to give to the image after viewing the image and it’s context information. 


	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0294661 (see [0402], observe person’s face and make a medical label/identification) and US 2018/0042486 (see [0238], view image and make a medical label/identification). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793